Citation Nr: 0738778	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for chronic 
otitis externa.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from January 1943 to December 1945.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

When initially granting service connection for otitis externa 
many years ago in an August 1947 decision, the RO correctly 
rated this condition under Diagnostic Code 6210.  But when 
more recently adjudicating the veteran's current claim for a 
higher rating in the February 2002 RO decision at issue, and 
when discussing his claim - including the laws and 
regulations pertaining to it, in the October 2002 statement 
of the case (SOC) and February 2003 supplemental SOC (SSOC), 
the RO mistakenly rated the otitis externa under DC 6200 - 
which pertains to otitis media, a different condition.  So he 
had not received the laws and regulations governing this 
particular claim.  Hence, a March 2007 Board remand directed 
the RO (actually, the Appeals Management Center (AMC)) to 
send a corrected SSOC, which since has been done.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (indicating the 
veteran is entitled, as a matter of law, to have the RO 
comply with the Board's remand directives).

It is worth reiterating that, although the veteran has 
received diagnoses of both otitis externa and media, only the 
otitis externa is actually service connected (meaning, been 
linked to his military service).  And only the otitis externa 
is at issue in this appeal.  So if he would like to also 
receive consideration for otitis media, he needs to establish 
that it, too, is related to his military service.  The Board 
does not have jurisdiction over this additional issue as the 
threshold preliminary determination is within the RO's 
provenance.  38 C.F.R. § 20.200 (2007).




FINDING OF FACT

The veteran's chronic otitis externa manifests with monthly 
pruritis, ear infections three times per year, but no 
discharge, edema, or scaling.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for chronic 
otitis externa.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.87, Diagnostic Code 6210 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in December 2001, May 2005, and November 
2006 (1) informed the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA would obtain; (3) informed him about the information 
and evidence he was expected to provide; and (4) requested 
that he provide any evidence in his possession that pertained 
to his claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim[]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (determining the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but finding nonetheless that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA afforded the veteran compensation examinations 
to determine the severity of his disability.  Accordingly, 
the Board finds that no further assistance is necessary to 
meet the requirements of the VCAA or Court.
Whether the Veteran is Entitled to a Higher Rating for his 
Chronic Otitis Externa

Records show the veteran initially had a 10 percent rating 
for his otitis externa, effective from December 14, 1945 (the 
day after his military service ended) to June 2, 1952, when 
his rating was reduced to 0 percent, i.e., noncompensable.  
He filed his current claim for a higher rating in May 2001.

VA determines disability ratings by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) which represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  VA reviews disabilities in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code 6210, a 10 percent disability rating 
for chronic otitis externa requires swelling, dry and scaly 
or serous discharge, and itching requiring frequent and 
prolonged treatment.  Ten percent is the maximum schedular 
rating assignable under this code.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6210 (2007).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, this rating shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

A medical statement from M.B., M.D., notes the veteran has 
chronic otitis externa and has received treatment on multiple 
occasions in the past with anti-fungal medications.  

At a VA compensation examination in December 2001, the 
veteran reported a history of discharge, lavages, and packing 
in his ears as well as treatment with drops and oral 
antibiotics.  The examiner noted no current edema, scaling or 
discharge, but there was evidence of active disease (ear 
infection) in the middle of the ear.  The examiner opined 
that the veteran probably will need ear lavages, packing, and 
antibiotics for recurring ear infections for the rest of his 
life.

VA examination findings in January and April 2002 revealed 
clear ear canals.  VA outpatient treatment records also 
indicate the veteran had his ears lavaged in April 2001, 
January 2002, July 2002, and January 2003.

When more recently examined in August 2005, the veteran 
reported that he had an ear infection and that he usually had 
three ear infections per year.  The examiner noted the 
veteran had an active bilateral ear infection, monthly 
pruritus, and impaction in the left ear, but no discharge.

This medical evidence does not show the veteran's chronic 
otitis externa warrants a compensable rating.  There is not 
the swelling, dry and scaly or serous discharge needed for 
the higher 10 percent rating.  According to the most recent 
August 2005 examiner, the veteran does have objective 
clinical indications of active infection (about three each 
year) and pruritis ("itching") on a more frequent monthly 
basis.  It is unclear whether the August 2005 VA examiner was 
making reference to the otitis media or externa when 
describing these symptoms.  But even if the Board were to 
concede all the adverse symptomatology noted in the VA 
medical records, including in the report of this most recent 
VA examination, was associated with the service-connected 
otitis externa, versus the media (see Mittleider v. West, 
11 Vet. App. 181, 182 (1998)), the veteran still would not 
meet the criteria for a compensable rating for the otitis 
externa under DC 6210.



For these reasons and bases, the preponderance of the 
evidence is against the claim for a compensable rating for 
the chronic otitis externa, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and VA 
must deny this claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


